Fill in this information to identify the case:


Debtor 1 Karen Sue Frank

Debtor 2
(Spouse, if filing)
United States Bankruptcy Court for the Eastern District of Michigan

Case number 18-48067-TJT


Official Form 410S1
Amended Notice of Mortgage Payment Change
    12/15
 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
 principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
 to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: Tiki Series IV Trust                                               Court claim no. (if known): 21



 Last four digits of any number
 you use to identify the debtor’s 2540                                               Date of payment change: March 1, 2020
 account:                                                                            Must be at least 21 days after date of this notice

                                                                                     New total payment:            $884.01

                                                                                     Principal, interest, and escrow, if any

  Part 1:      Escrow Account Payment Adjustment

  1. Will there be a change in the debtor’s escrow account payment?

     ❑    No

         Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the
     basis for the change. If a statement is not attached, explain why: ___________________________________________________

               Current escrow payment:       $353.81             New escrow payment: $350.44


  Part 2:      Mortgage Payment Adjustment

  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
     variable-rate note account?

      No

      ❑      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
           attached, explain why:

               Current interest rate:      ____________    New interest rate:                      _________________
               Current principal and interest payment: ___________________ New principal and interest payment:
               _______________




Official Form 410S1                      Notice of Mortgage Payment Change                                                     page 1
          18-48067-tjt          Doc 85         Filed 01/07/20            Entered 01/07/20 11:52:57                     Page 1 of 10
Debtor1 Karen Sue Frank                                                  Case Number (If known):18-48067
               First Name        Middle Name           Last Name


 Part 3:            Other Payment Change


 3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No

      ❑        Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
               modification agreement. (Court approval may be required before the payment change can take effect.)

                   Reason for change:

      Current mortgage payment: $ _______________                  New mortgage payment: $ _____________________


   Part 4: Sign Here

     The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
     and telephone number.

     Check the appropriate box.

    ❐I am the creditor.
    ❐I am the creditor’s authorized agent.

     I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of
     my knowledge, information, and reasonable belief.

               /s/ Ryan J. Byrd
            _____________________________________________
           Signature                                                                Date _____1/6/2020____________




  Print:                                                                         Title Attorney for Rushmore Loan Management Services, LLC,
        Craig B. Rule, Esq. P67005                                               as servicing agent for Tiki Series IV Trust
        Elizabeth M. Abood-Carroll, Esq. P46304
        Heather D. McGivern, Esq. P59393
        Ryan J. Byrd, Esq. P75906
  ________________________________

  First Name                 Middle Name            Last Name




     Company            Orlans PC


     Address            P.O. Box 5041
                        Number             Street

                        Troy, MI 48007


  Contact phone        (248) 502-1400                                            Contact Email: RByrd@orlans.com




Official Form 410S1                            Notice of Mortgage Payment Change                                           page 2
               18-48067-tjt         Doc 85           Filed 01/07/20        Entered 01/07/20 11:52:57                  Page 2 of 10
                                                                          01234350267 6849 044 12738 9866128
            
            !"#"$%&&''(
            )*+,-./0-
                                                                          áâãäå                                   æçèéêëìíî
                                                                          ïâðâñò óôå                              æéèîõíìöî
011 016849 044 1273841 8 9682026612
017420136 45056121 2346596509674 96

   ÷øùú ôûüýþÿ0                                                           16  1221550561238084 11 86
   âúù34565 òù7þ0 éé8êé8êîéë
                                                                          !789)         æíççìíõ
                                                                          :9;<!=        æçíîì22
                                                               >7879         æìîî
                                                               #78! !=        æìîî
             ! "#$#                                     $=9<,!=     æìîî
                                                                          #                          æìîî
                                                                          2 201 12215505612         æöö2ìîé
                                                                          16 5056126446423?670266 îç8îé8êîêî

@ABCABBADEBF GHCIHJBKLMNO ABCABBADEBF DPAFEQECMPIFCEEHQGFNPIBREQ GH
CIHJBKLMNOSMPGFGFIHGH@ABTIMGAHIU FMIMETEHM IHQGMGFHAMIHIMMETLMMANAUUENMIQECMV
LUEIFEHAMEMPIMEWEHG@OAKBQECMPIFCEEHQGFNPIBREQ GHCIHJBKLMNO IHQOAKIBEHA
UAHREBLEBFAHIUUO UGICUEAHMPEQECMSMPEUEHQEB TIOSGHINNABQIHNE DGMPILLUGNICUE UIDS
LKBFKEGMFBGRPMFMA@ABENUAFE AHMPELBALEBMO FENKBGHR MPEQECMV
 7898=X< "Y9Z97=X8 
8%9>77="[<\9\9X  ]9\")X=:
98=*78<+^7*!"#"$%&&''(*)*+,
-./0-* 8888_X0_```_&'(_/a''"
3bcdeefebcghiicjkjlemcdjnopmncgchneqjcghinpmgqebcrspkemrejbthnq cdeq htcdeetteucjfeomcehtmbgudmbvejbghinpmgqebcw
                              011 016849 044 1259 x64231 4 92264 313 5609
[X=< 9 =\97=79\9X  "
                    !,y;z[[#                            !,y;z[{#                            ;+#Y ,++#|z[
                 ;+#Y ,++#|z[                           ;+#Y ,++#|z[                               $,,z+;
                                                              !#};+[;^       ;~|);^
  
                                                                            æé2îêìëë%                 æõîîìëî
  &âñ êî             æçíîì22                                                               æéîíêìíí%                æéîíéìç2
  â'ñ êî             æçíîì22                                                                æõîêìéé%                æé2îéìõö
  &â( êî             æçíîì22                                                                æçíéì1õ%                æéõíêìêê
  )*ô êî             æçíîì22                                                                  æéìêç%                æêéîêì11
  )*÷ êî             æçíîì22                                                                æç2ëìêé                 æê2íçìéî
  â*+ êî             æçíîì22                                                       æöéöìêö æééöì1ç%                 æéëöíìê1
  åä' êî             æçíîì22                                                                æêçéìöé                 æêççíìõî
  ,-á êî             æçíîì22                                                                æíöêìêí                 æê1ö1ìé2
  ô,. êî             æçíîì22                                                                æëçêì1ë                 æçîç1ìíö
  òä- êî             æçíîì22                                             æéîõíìöî æêçééìêê æêéîçìöë%                   æîìîî /
  )âô êé             æçíîì22                                                               æéõíçì2í%                 æçíîì22
  0ä1 êé             æçíîì22                                                               æé2îçìîé%                 æõîîìöö
 23456789:; 8<=>?:79:5 @>A <>649 >B CDEFGHIJKLI M45:= 9N: O>=9P8P: 7>49=879E ;989: >=B:5:=8@ @8AE9N: @>A:;9 O>49N@Q
 R8@847: ;N>S@5 4>9:T7::5         CIGGI UN: 56BB:=:47: R:9A::4 9N: <=>?:79:5 @>A <>649 845 9N: 8O>S49=:VS6=:5 6; CFEGWWIXD I
 UN6; 6; 9N: ;S=<@S;I


       ¬­®¯°®±®®²³´µ°°³¯³®¶®·³¸¹º»¹¶²¯ºµ°¹·¼µ³´³´®¯»³½¯­¯»³µ¾µ³¿µ·¿¹½º¯»»¹½·³¯³³´®®·À¹¸³´®·®Á³®°»º¹¼¯»»¹½·³µ·Â»¹¶²½³¯³µ¹·¿®¯ºÃ
ÄÅÆÇÄÈÉÈÊËÌÍ ÎÏÎÐÑÈÄÈ ÄÏÒÄÊÎÆÉÈ ÆÇÎÆÆÇÉËÉÄÈÎÈÓËÔÐÓÈÕÄÆÖÎÑÏÌÆÖÉÎÏÆÇÎÆÑÌÓÎËÉ
ÉÏÆÄÆÐÉÒ ÆÌËÉÊÉÄ×ÉÎËÉÆÓËÏ ÌÅÆÇÎÆÈÓËÔÐÓÈØÆÇÄÈÎÏÎÐÑÈÄÈ ÍÎÈÊÎÐÊÓÐÎÆÉÒ ÙÎÈÉÒÌÏÎÏ
ÎÈÈÓÖÔÆÄÌÏ ÆÇÎÆÆÇÉÎÊÊÌÓÏÆÄÈÊÓËËÉÏÆÎÊÊÌËÒÄÏÚ ÆÌÆÇÉÆÉËÖÈÌÅÆÇÉÏÌÆÉÎÏÒ
ÖÌËÆÚÎÚÉÛÒÉÉÒ ÌÅÆËÓÈÆØÄÅÆÇÉÎÊÊÌÓÏÆÄÈÙÉÇÄÏÒÕÄÏÒÉÅÎÓÐÆÕÌËÄÏÙÎÏÜËÓÔÆÊÑÕÆÇÄÈÎÏÎÐÑÈÄÈ
ÖÎÑÏÌÆËÉÅÐÉÊÆÆÇÉÊÓËËÉÏÆÈÆÎÆÉÌÅÆÇÉÎÊÊÌÓÏÆÌËÆÇÉÆÉËÖÈÌÅÎÙÎÏÜËÓÔÆÊÑ ÔÐÎÏØÄÅ
ÆÇÉËÉÎËÉÉÏÌÓÚÇÅÓÏÒÈÄÏÆÇÉÉÈÊËÌÍ ÎÊÊÌÓÏÆÎÏÒÆÇÉÈÓËÔÐÓÈÄÈÝÞßÌËÚËÉÎÆÉËÕÆÇÎÆ
ÈÓËÔÐÓÈÍÄÐÐÙÉÖÎÄÐÉÒÆÌÑÌÓÍÄÆÇÄÏàßÒÎÑÈÕÔËÌ×ÄÒÉÒ ÆÇÉÎÊÊÌÓÏÆÄÈÊÓËËÉÏÆÓÏÒÉËÆÇÉ
ÆÉËÖÈÌÅÆÇÉÏÌÆÉÎÏÒÖÌËÆÚÎÚÉÛ      ÒÉÉÒ
         18-48067-tjt Doc 85 Filed    ÌÅÆËÓÈÆØ
                                   01/07/20 Entered 01/07/20 11:52:57 Page 3 of 10
  !"#                                                              !#%./01 2 30/.
               455647 89:;<= 4::<65> ?@9:7<96;8 9>4>8A85> B 4::<65> C@9><;D
EFGH GH HII#!#I J KILKIGMGIN G IF# #HK$O KK I J$! **P)(*Q IF$ RF ()P)()(S HIN#$TH U$V#KIGH $#
#WI I IF# KILKIGMGINS EF# !HI $#K#I !$IRR# UN!#IOH X&Y)SY& J OFGKF X)-QS+( O#I I IF# #HK$O
KK I Z IF# $#!GZ#$ J X,++S,& O#I IO$ZH IF# !$IRR# LS / HI#$GH[ \]^GZGKI#H ZGJJ#$#K# "#IO##
U$V#KI#Z ZGH" $H#!#I Z KILKIGMGINS
                012345647 85698                  012345647 85698              74 51062          012345647         85698

                                                                                    _`abbcde      _fggecagh
 ijk be         _flfcmb _dle`cfgn                    _boalcmon                 pqrqst uivc      _foglcfo       _blfc`oh
 twx be         _flfcmb _flfcmb             _`fbbc`` _`fbbc``                  yjzi{|jsj        _bboacme      _`bbocgbh
 twx be                                     _bboacme         n                 pqrqst uivc         _ocoo      _`bbocgbh
 }qi `o         _flfcmb _flfcmb                                                                  _flfcmb      _balgcmoh
 ~w| `o         _flfcmb _flfcmb                                                                  _aoacg`      _bdo`ceeh
 qs `o         _flfcmb         n                                                               _bogbcdf       n
 qs `o         _flfcmb         n                                                               _bdblc`d       n
 q `o         _flfcmb         n                                                               _bagecol       n
 }i `o         _flfcmb         n                                                               _`b``cmg       n
 } `o         _flfcmb         n                                                               _`dagcga       n
 q `o         _flfcmb         n             _m`gcao              n           yjzi{|jsj        _`oofcam       n
 vw `o         _flfcmb         n                                                               _`flacle       n
 jxy `o         _flfcmb         n                                                               _`abbcdo       n
HIN#$ O# IGKGUI#Z IFIUN!#IH J$! IF# #HK$O KK I O LZ "# !Z# Z $GR IFGH U#$GZ IILGR X-)-,SY*S
EF# LO#HI !IFLN "LK# HF LZ IFM# #WK##Z#Z        XS(( IF# LO#HI ! I$# G$#Z "NIF# !$IRR# KI$KI HII#
$J#Z#$L LOS
10 E2 10 / /E/           XS(( /2 12E1 E E1 120 /E 30 E1012E  120S
EF# KILLO#HI !IFLN "LK# OH L#HH IF        XS((S EF# GI#!H OGIF HI#$GH[  IF# KK I FGHI$N !N
#WULG IFGH GJN O LZ LG[# J$IF#$ #WULIG UL#H# KLL $ ILLJ$##  !"#$% *YYY,(-'&((S




          18-48067-tjt     Doc 85     Filed 01/07/20      Entered 01/07/20 11:52:57          Page 4 of 10
18-48067-tjt   Doc 85   Filed 01/07/20   Entered 01/07/20 11:52:57   Page 5 of 10
18-48067-tjt   Doc 85   Filed 01/07/20   Entered 01/07/20 11:52:57   Page 6 of 10
18-48067-tjt   Doc 85   Filed 01/07/20   Entered 01/07/20 11:52:57   Page 7 of 10
18-48067-tjt   Doc 85   Filed 01/07/20   Entered 01/07/20 11:52:57   Page 8 of 10
                 P.O. Box 55004                     ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                 Suite 100
                 Irvine, CA 92619

                 www.rushmorelm.com




 FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN
 DISCHARGED IN BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS
 NOT AN ATTEMPT TO COLLECT A DEBT. PLEASE NOTE THAT EVEN IF YOUR DEBT
 HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO LONGER PERSONALLY
 LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAY,
 PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.


 IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN
 THAT YOU ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS
 WAS CALCULATED BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT
 ACCORDING TO THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST. IF THE
 ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS MAY NOT
 REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
 PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS
 $50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED
 THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
 TRUST.

 *If there is an amount listed in the “Actual” column under Payments To Escrow Account on
 Page 2 above, then this is the assumption that was made and indicates the amount that
 would have been paid into escrow for a contractually current loan. This number does not
 represent payments that were actually made by you. As discussed above, these escrow
 calculations are calculated based on an assumption that the account would be current
 according to the terms of the note and mortgage/deed of trust.




18-48067-tjt   Doc 85      Filed 01/07/20   Entered 01/07/20 11:52:57        Page 9 of 10
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT
In re:
                                                     Chapter 13
Karen Sue Frank                                      Case Number 18-48067-TJT
                                                     Honorable Thomas J Tucker

      Debtor
____________________________________/

                                      PROOF OF SERVICE

The undersigned states that on January 7, 2020 copies of AMENDED NOTICE OF
PAYMENT CHANGE were filed with the Clerk of the Court using the ECF System, which will
send notification of such filing to the following:


Tammy L. Terry                                       Afan Bapacker
535 Griswold, Suite 2100                             16030 Michigan Avenue, Suite 220
Detroit, MI 48226                                    Dearborn, MI 48126


and I hereby certify that I have mailed by United States Postal Service, postage prepaid, copies
of AMENDED NOTICE OF PAYMENT CHANGE to the following non-ECF participants:


Karen Sue Frank
9115 Grosse Ile Pkwy,
Gross Ile Township, MI 48138


Date: January 7, 2020                                /s/Myra Gilmore
                                                     Bankruptcy Specialist
                                                     Orlans PC
                                                     Attorney for Rushmore Loan Management
                                                     Services, LLC, as servicing agent for Tiki
                                                     Series IV Trust
                                                     P.O. Box 5041
                                                     Troy, MI 48007
                                                     (248) 502-1400
                                                     Email: RByrd@orlans.com
                                                     File Number: 19-000916




  18-48067-tjt    Doc 85      Filed 01/07/20     Entered 01/07/20 11:52:57     Page 10 of 10
